Case 3:18-cv-02615-AGT Document 88-29 Filed 02/14/19 Page 1 of 8




  EXHIBIT 1 REDACTED VERSION OF
    DOCUMENT SOUGHT TO BE
              SEALED
Case 3:18-cv-02615-AGT Document 88-29 Filed 02/14/19 Page 2 of 8
Case 3:18-cv-02615-AGT Document 88-29 Filed 02/14/19 Page 3 of 8
Case 3:18-cv-02615-AGT Document 88-29 Filed 02/14/19 Page 4 of 8
Case 3:18-cv-02615-AGT Document 88-29 Filed 02/14/19 Page 5 of 8
Case 3:18-cv-02615-AGT Document 88-29 Filed 02/14/19 Page 6 of 8
Case 3:18-cv-02615-AGT Document 88-29 Filed 02/14/19 Page 7 of 8
Case 3:18-cv-02615-AGT Document 88-29 Filed 02/14/19 Page 8 of 8
